Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 10/06/2022.
Claims 1-15 and 17-21 are pending and have been examined.
Claims 1-15 and 17-21 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 10/06/2022 have been considered but are not persuasive.
Applicant argues that the cited references do not at least suggest moving any entries into a queue based on the timestamps.
Examiner reminds Applicant that the rejection below is an obviousness rejection based on 35 USC § 103 and the decision by the Supreme Court in KSR. Therefore, Applicants must read the rejection as a combination of teachings of the cited references and not treat the references in isolation. The test for obviousness is not whether the claimed invention is expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Furthermore, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). The question to be asked is "whether the improvement is “more than the predictable use of prior art elements according to their established functions.” KSR, 550 U.S. at 417.If Applicant is arguing that the results were greater than those that are expected from the combination, they it is the Applicant's burden to show such results. However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).
Even though Kulkarni does teach a deleting process, it also teaches a flushing process. The flushing process and compaction process work together to move data from one type of memory to another. Kulkarni also teaches a deletion process. The names of the processes used in the references may not match the claimed processes, however, the steps and various processes are taught by the cited references.
Kulkarni teaches a write data partition of storage storing write data flushing to a queue when a “configurable limit” of the storage is reached. After flushing the data into a queue, data is “sequentially written to a disk”. In addition, compaction process is executed to the stored data. Use of compaction and tombstones are described below and on paras. 0026-0029 and 0031-0054 (Kulkarni [0018: “After evicting tombstones and removing deleted data, columns, and rows, the compaction process consolidates SSTables into a single file.” It is clear that evicting and compaction are separate processes.]; [0015: “In some examples, flushing includes placing the write data from the memtable into a queue to be flushed to disk.”]). Furthermore, Hofhansl teaches use of TTL and timestamps to perform data modification using compaction and deletion (Hofhansl [0062-0068]).
Determining expiration of TTL along with responsive to determining performing data modification are taught by Hofhansl as abve. Also, Kulkarni teaches marking records with tombstones. Both references teach a deletion process where data location is freed. Kulkarni teaches a compaction merge and flushing (Kulkarni [0035-0042]). 
Applicant seems to argue that Kulkarni does not teach use of tombstones to delete and free memory location. This is inconsistent with the teaching foudnd in Kulkarni where tombstones are used to delete and modify a freemap for freed memory locations (Kulkarni [0037-0040: “Tombstone delete and freemap engine 465 takes each of the tombstones corresponding to the entries with the older timestamps, collects them together, and deletes the tombstones and thus, in effect, deleting the entries with the older timestamps. Once deleted, the storage corresponding to each of the entries with the older timestamps is added to the freemap for the persistent storage, which is stored in memory 415 using memory controller 420.”]).
Therefore, each and every limitation is taught by the combined teachings found in the cited references below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-21 are rejected because claim 18 recites a run-on sentence reading “. . . the layered data structure, based on such that a particular location for storing . . .”. Examiner requests clarification.
Claim 8 is ambiguous because it is missing dependency information. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 20180307711; “Kulkarni” hereinafter), further in view of Hofhansl (US 20180260407), and further in view of Hobson et al. (US 20060143150; “Hobson” hereinafter).
As per claim 1, Kulkarni discloses A non-transitory computer readable medium having program instructions stored therein that are executable by a computing system to perform operations comprising: maintain a database that includes a plurality of records, wherein ones of the plurality of records include a respective time to live (TTL) timestamp identifying a TTL for the record in the database (Kulkarni [0025: Describes TTL with timestamp stored in a database.]; [0013-0014: Describing write/read operations analogous with request to store.]), wherein  the corresponding record is a time-restricted data record whose handling differs based on whether its TTL timestamp indicates expiration (Kulkarni [0029: “In some examples, hardware-based solutions may also provide faster access than software-based approaches to the TTL, timestamp, and/or column data information from a database row.” Where behavior “differs” as it will be collected by the compactor.]), and wherein the database is organized in a layered data; receiving a request to store a particular record in the database, the particular record having a particular TTL timestamp (Kulkarni [0025: “In addition, each column may have its own time-to-live (TTL) and timestamp.”]; [0043]); storing the particular record in the database in a particular location in the layered data structure (Kulkarni [0015-0016: Describes layered data store in terms of various memory locations.]), wherein the particular location is selected [based on the respective TTL timestamp for the particular record], and wherein the particular location is within a particular data block in which records are sorted [in order of expiration according to respective TTL timestamps of the records] (Kulkarni [0004: Describes sorting engines.]; [0034: “Each sort engine 440a-440n takes one or portions and/or one or more versions of a given table and sorts each of the entries based on the timestamp of entry as recorded in the corresponding row.”]); 
determining, by a compaction process, whether the TTL of the particular record [has expired] (Kulkarni [0043: "In some examples, each scatter engine 530a-530j further includes other table and/or entry specific information such as a size, a time-stamp, a TTL, and/or the like.” Where TTL information is stored and used by the system.] where Kulkarni does not explicitly discuss expiration of TTL, however, TTL necessarily includes expiration time.);
 [in response to the determining], marking the particular record with a tombstone that indicates that the particular record is to be evicted from the database (Kulkarni [0037-0040]), thus freeing the particular location for storage of new records (Kulkarni [0036-0039: "Tombstone delete and freemap engine 465 takes each of the tombstones corresponding to the entries with the older timestamps, collects them together, and deletes the tombstones and thus, in effect, deleting the entries with the older timestamps.”] where paragraph 0015 below teaches flushing data as part of a compaction/delete process.);
and moving the particular record to one or more queue for further processing, wherein a destination queue is based on content of the particular record (Kulkarni [0015: “In some examples, flushing includes placing the write data from the memtable into a queue to be flushed to disk.”]; [0037: “The entries with the latest timestamp are passed to a compacting merge engine 460 and the entries with the older timestamps (e.g., the entries with tombstones) are passed to a tombstone delete and freemap engine 465.” Where evicting is part of the compacting merge process.]; [0039: Describing deletion process.]; [0026-0029 and 0031-0054]).
Even though Kulkarni teaches compaction and time to live timestamps, it does not explicitly teach, but Hofhansl in an analogous art teaches: 
based on the respective TTL timestamp for the particular record, whether the TTL of the particular record has expired, and in response to the determining (Hofhansl [0042: Describing determining exceeding ttl. “In some cases, the compaction includes rewriting each data element of the database unless a key of the data element corresponds to at least one of the set of deletion predicate parameters, unless the data element is marked with a delete marker, or unless a threshold time indicated by a TTL value has passed since a timestamp of the data element.”]; [0031-0033: “In some cases, database 220-a may implement time-to-live (TTL) based deletion along with predicate based deletion. Database 220-a may store a TTL value, which in some cases may be specified by a user. Database 220-a may utilize the TTL value to delete data during a compaction process 215.”]) where Hofhansl teaches use of TTL timestamps for moving data from one location to another or deleting based on the TTL value. Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of exceeding time module of Hofhansl into the compacting module of Kulkarni to produce an expected result of using ttl information to control behavior of compacting modules. The modification would be obvious because one of ordinary skill in the art would be motivated to help users use efficient methods of memory management (Hofhansl [0004]).
Kulkarni in view of Hofhansl do not explicitly teach, but Hobson in an analogous art teaches: 
sorted in order of expiration (Hobson [0047: Describing that an index is ordered by “time sorted expiry”.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the sorting module of Hobson into the sorting module of Kulkarni to produce an expected result of using timestamps for ttl to sort the data. The modification would be obvious because one of ordinary skill in the art would be motivated to create a sorted list for compaction using timestamp for ordered list.

As per claim 2, rejection for claim 1 is incorporated and further Kulkarni discloses The computer readable medium of claim 1, wherein the layered data structure is a log structured merge (LSM) tree (Kulkarni [0003: LSM Tree] and Hofhansl [0020, 0024]).

As per claim 3, rejection for claim 1 is incorporated and further Kulkarni discloses The computer readable medium of claim 1, wherein the operations further comprise:
assigning a block TTL timestamp for the particular data block that corresponds to the TTL timestamp of a last-expiring record in the particular data block (Kulkarni [0037: Where timestamps are used to determine last-expiring record.]).

As per claim 4, rejection for claim 1 is incorporated and further Kulkarni discloses The computer readable medium of claim 1, wherein the particular location is a particular data block within the layered data structure having a block TTL timestamp that corresponds to the particular TTL timestamp of the particular record (Kulkarni [0015: Describes memory flush where particular location is situated.]).

As per claim 5, rejection for claim 1 is incorporated and further Kulkarni in view of Hofhansl discloses The computer readable medium of claim 1, wherein storing the particular record includes adding an indication that identifies one of the one or more queues as the destination queue (Kulkarni [0015: “In some examples, flushing includes placing the write data from the memtable into a queue to be flushed to disk.” Where data record in the queue must be addressable and the address within the queue is itself an identification as a destination queue.]).

As per claim 6, rejection for claim 1 is incorporated and further Kulkarni discloses The computer readable medium of claim 1, wherein the operations further comprise evicting the particular record by the compaction process (Kulkarni [0018: “After evicting tombstones and removing deleted data, columns, and rows, the compaction process consolidates SSTables into a single file.”]; [0015: “In some examples, flushing includes placing the write data from the memtable into a queue to be flushed to disk.”]).

As per claim 7, rejection for claim 1 is incorporated and further Kulkarni discloses The computer readable medium of claim 1, wherein the operations further comprise evicting the particular record by an eviction process distinct from the compaction process (Kulkarni [0018: “After evicting tombstones and removing deleted data, columns, and rows, the compaction process consolidates SSTables into a single file.” It is clear that evicting and compaction are separate processes.]; [0015: “In some examples, flushing includes placing the write data from the memtable into a queue to be flushed to disk.”]).

As per claim 8, rejection for claim 1 is incorporated and further Hofhansl in view of Kulkarni discloses The computer readable medium of claim 1, wherein the compaction process is performed in response to a determination that at least one data block within a layer of the layered data structure satisfies a size threshold (Hofhansl [0029: Describing that a predicate condition is a logical condition that a user may enter to control compaction operation which includes size threshold.] This may be combined with teaching found in [Kulkarni regarding threshold size [0015: “When the data to be flushed exceeds the queue size, Cassandra block writes the data until the next flush succeeds.”]]).

As per claim 9, rejection for claim 1 is incorporated and further Kulkarni discloses The computer readable medium of claim 1, wherein at least a particular layer within the layered data structure has a layer TTL timestamp identifying a TTL of a last-expiring record in the particular layer, and wherein the compaction process is performed in response to a determination that the layer TTL timestamp has expired (Kulkarni [0026-0027: Describing a layer of storage where data is compacted after expiration determination.]).

As per claim 10, rejection for claim 1 is incorporated and further Kulkarni discloses The computer readable medium of claim 1, wherein a given data block of records within the layered data structure has a respective block TTL timestamp indicating a TTL of a last- expiring record in that data block, and wherein the compaction process is performed in response to determining that one or more data block have expired block TTL timestamp (Kulkarni [0026: “Thus, the earlier version of data dishwasher in SSTable 310 may be discarded (e.g., compacted out of table 300.”)].

As per claim 11, Kulkarni discloses A non-transitory computer readable medium having program instruction stored therein that are executable by a computing system to perform operations comprising: maintaining a database that includes a plurality of records, wherein ones of the plurality of records include a respective time to live (TTL) timestamp identifying a particular TTL value for a corresponding record in the database, wherein the corresponding record is a time-restricted data record whose handling differs based on whether its TTL timestamp indicates expiration (Kulkarni [0025: Describes TTL with timestamp stored in a database.]; [0013-0014: Describing write/read operations analogous with request to store.]; [0029: “In some examples, hardware-based solutions may also provide faster access than software-based approaches to the TTL, timestamp, and/or column data information from a database row.” Where behavior “differs” as it will be collected by the compactor.]); 
receiving a request to store a particular record in the database, the particular record having a particular TTL timestamp (Kulkarni [0025: “In addition, each column may have its own time-to-live (TTL) and timestamp.”]; [0043]);
storing the particular record in the database structure (Kulkarni [0015-0016: Describes layered data store in terms of various memory locations.]), wherein the storing includes: inserting the particular record into a particular location of a log structured merge (LSM) tree (Kulkarni [0003]) having a plurality of layers in which records are [sorted, within a given layer, in an increasing or decreasing order of respective TTL timestamps] included in records of the given layer; and performing a compaction that includes moving records from a first of the plurality of layers to a second of the plurality of layers (Kulkarni [0004: Describes sorting engines.]; [0034: “Each sort engine 440a-440n takes one or portions and/or one or more versions of a given table and sorts each of the entries based on the timestamp of entry as recorded in the corresponding row.”]; [0026-0027: Describing a layer of storage where data is compacted after expiration determination.]); 
determining whether the TTL of the particular record [has expired] (Kulkarni [0043: "In some examples, each scatter engine 530a-530j further includes other table and/or entry specific information such as a size, a time-stamp, a TTL, and/or the like.” Where TTL information is stored and used by the system.] where Kulkarni does not explicitly discuss expiration of TTL, however, TTL necessarily includes expiration time.);
[in response to the determining], marking the particular record with a tombstone that indicates that the particular record is to be evicted from the database (Kulkarni [0036-0039: "Tombstone delete and freemap engine 465 takes each of the tombstones corresponding to the entries with the older timestamps, collects them together, and deletes the tombstones and thus, in effect, deleting the entries with the older timestamps.”] where paragraph 0015 below teaches flushing data as part of a compaction/delete process.);
and moving the particular record to one or more queue for further processing, wherein destination queue is based on content of the particular record (Kulkarni [0015: “In some examples, flushing includes placing the write data from the memtable into a queue to be flushed to disk.”]; [0037: “The entries with the latest timestamp are passed to a compacting merge engine 460 and the entries with the older timestamps (e.g., the entries with tombstones) are passed to a tombstone delete and freemap engine 465.” Where evicting is part of the compacting merge process.]; [0039: Describing deletion process.]; [0026-0029 and 0031-0054]).
Even though Kulkarni teaches compaction and time to live timestamps, it does not explicitly teach, but Hofhansl in an analogous art teaches: 
whether the TTL of the particular record has expired and in response to the determining (Hofhansl [0042: Describing determining exceeding ttl. “In some cases, the compaction includes rewriting each data element of the database unless a key of the data element corresponds to at least one of the set of deletion predicate parameters, unless the data element is marked with a delete marker, or unless a threshold time indicated by a TTL value has passed since a timestamp of the data element.”]; [0031-0033: “In some cases, database 220-a may implement time-to-live (TTL) based deletion along with predicate based deletion. Database 220-a may store a TTL value, which in some cases may be specified by a user. Database 220-a may utilize the TTL value to delete data during a compaction process 215.”]) where Hofhansl teaches use of TTL timestamps for moving data from one location to another or deleting based on the TTL value. Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of exceeding time module of Hofhansl into the compacting module of Kulkarni to produce an expected result of using ttl information to control behavior of compacting modules. The modification would be obvious because one of ordinary skill in the art would be motivated to help users use efficient methods of memory management (Hofhansl [0004]).
Kulkarni in view of Hofhansl do not explicitly teach, but Hobson in an analogous art teaches: 
sorted, within a given layer, in an increasing or decreasing order of respective TTL timestamps (Hobson [0047: Describing that an index is ordered by “time sorted expiry”.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the sorting module of Hobson into the sorting module of Kulkarni to produce an expected result of using timestamps for ttl to sort the data. The modification would be obvious because one of ordinary skill in the art would be motivated to create a sorted list for compaction using timestamp for ordered list.

As per claim 12, rejection for claim 11 is incorporated and further Kulkarni in view of Hofhansl discloses The computer readable medium of claim 11, wherein storing the particular record includes adding an indication that identifies one of the one or more queues as the destination queue
 (Kulkarni [See claim 5 rejection. 0015.]).

As per claim 13, rejection for claim 11 is incorporated and further Hofhansl in view of Kulkarni discloses The computer readable medium of claim 11, wherein the operations further comprise: determining that a number of records within at least a particular data block of a layer belonging to the plurality of layers has satisfied a size threshold for the particular data block; and performing the compaction in response to the determining (Hofhansl [0029: Describing that a predicate condition is a logical condition that a user may enter to control compaction operation which includes size threshold.] This may be combined with teaching found in [Kulkarni regarding threshold size [0015: “When the data to be flushed exceeds the queue size, Cassandra block writes the data until the next flush succeeds.”]]).

As per claim 14, rejection for claim 11 is incorporated and further Kulkarni discloses The computer readable medium of claim 11, wherein at least a particular layer within the plurality of layers has a layer TTL identifying a TTL value of a last-expiring record in the particular layer, and wherein the compaction is performed in response to a determination that the layer TTL has expired (Kulkarni [0026-0027: Describing a layer of storage where data is compacted after expiration determination.]).

As per claim 15, rejection for claim 11 is incorporated and further Kulkarni discloses The computer readable medium of claim 11, wherein a given data block of records within a layer belonging to the plurality of layers has a respective block TTL indicating a TTL value of a last-expiring record in that data block, and wherein the compaction is performed in response to determining that one or more data blocks have expired block TTLs (Kulkarni [0026: “Thus, the earlier version of data dishwasher in SSTable 310 may be discarded (e.g., compacted out of table 300.”)].

As per claim 17, rejection for claim 11 is incorporated and further Kulkarni discloses The computer readable medium of claim 11 wherein the operations further comprise: receiving a database query requesting a record from a consumer process executable to operate on the requested record (Kulkarni [0013-0014: Describes use of database and read/write operations.]); in response to the database query: determining whether the TTL timestamp included in the requested record indicates that the requested record has expired; and in response to determining that the TTL timestamp included in the requested record indicates that the requested record has not expired, providing the requested record to the consumer process such that the requested record is removed from the LSM tree (Kulkarni [0018: “The old SSTable files are deleted as soon as any pending reads finish using the files.”]; [0015: “Data in the commit log is purged after its corresponding data in the memtable is flushed to a stored string table (SSTable).”] and Hofhansl [0020, 0024]).

As per claim 18, Kulkarni discloses A method, comprising: 
maintaining, by a database organized in a layered data structure, the plurality of records that include respective time to live (TTL) timestamps identifying a time of expiration for corresponding records, wherein the plurality of records in the layered data structure are sorted based on their time of expiration (Kulkarni [0025: Describes TTL with timestamp stored in a database.]; [0013-0014: Describing write/read operations analogous with request to store.]), such that placement of a given record in the layered data structure is determined by the respective TTL timestamp for the given record (Kulkarni [0029: “In some examples, hardware-based solutions may also provide faster access than software-based approaches to the TTL, timestamp, and/or column data information from a database row.” Where behavior “differs” as it will be collected by the compactor.]);
receiving, by the database from a computing system, a request to store a particular record, wherein the particular record includes a particular TTL timestamp indicating a particular TTL value of the particular record in the database (Kulkarni [0025: “In addition, each column may have its own time-to-live (TTL) and timestamp.”]; [0043]); storing, by the database, the particular record in the layered data structure (Kulkarni [0025: Describes TTL with timestamp stored in a database.]; [0013-0014: Describing write/read operations analogous with request to store.]), based on such that a particular location for storing the particular record in the layered data structure (Kulkarni [0015-0016: Describes layered data store in terms of various memory locations.]) is determined [by the particular TTL value] (Kulkarni [0025: Describes TTL with timestamp stored in a database.]; [0013-0014: Describing write/read operations analogous with request to store.]);
determining, by the database based on the particular TTL value, that the record [has expired] (Kulkarni [0043: "In some examples, each scatter engine 530a-530j further includes other table and/or entry specific information such as a size, a time-stamp, a TTL, and/or the like.” Where TTL information is stored and used by the system.] where Kulkarni does not explicitly discuss expiration of TTL, however, TTL necessarily includes expiration time.); [in response to the determining], marking, by the database, the particular record with a tombstone that indicates that the particular record is to be evicted from the database (Kulkarni [0037-0040]), thus freeing the particular location for storage of new records (Kulkarni [0036-0039: "Tombstone delete and freemap engine 465 takes each of the tombstones corresponding to the entries with the older timestamps, collects them together, and deletes the tombstones and thus, in effect, deleting the entries with the older timestamps.”] where paragraph 0015 below teaches flushing data as part of a compaction/delete process.);
and moving the particular record to one or more queues for further processing, wherein the further processing includes sending the record to the computing system to enable the computing system to process the record (Kulkarni [0015: “In some examples, flushing includes placing the write data from the memtable into a queue to be flushed to disk.”]; [0037: “The entries with the latest timestamp are passed to a compacting merge engine 460 and the entries with the older timestamps (e.g., the entries with tombstones) are passed to a tombstone delete and freemap engine 465.” Where evicting is part of the compacting merge process.]; [0039: Describing deletion process.]; [0026-0029 and 0031-0054]; [0040: “In some examples, flushing includes placing the write data from the memtable into a queue to be flushed to disk.”]).
Even though Kulkarni teaches compaction and time to live timestamps, it does not explicitly teach, but Hofhansl in an analogous art teaches: 
determine by the particular TTL value, whether the TTL of the particular record has expired, and in response to the determining (Hofhansl [0042: Describing determining exceeding ttl. “In some cases, the compaction includes rewriting each data element of the database unless a key of the data element corresponds to at least one of the set of deletion predicate parameters, unless the data element is marked with a delete marker, or unless a threshold time indicated by a TTL value has passed since a timestamp of the data element.”]; [0031-0033: “In some cases, database 220-a may implement time-to-live (TTL) based deletion along with predicate based deletion. Database 220-a may store a TTL value, which in some cases may be specified by a user. Database 220-a may utilize the TTL value to delete data during a compaction process 215.”]) where Hofhansl teaches use of TTL timestamps for moving data from one location to another or deleting based on the TTL value. Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of exceeding time module of Hofhansl into the compacting module of Kulkarni to produce an expected result of using ttl information to control behavior of compacting modules. The modification would be obvious because one of ordinary skill in the art would be motivated to help users use efficient methods of memory management (Hofhansl [0004]).
Kulkarni in view of Hofhansl do not explicitly teach, but Hobson in an analogous art teaches: 
sorted based on their time of expiration (Hobson [0047: Describing that an index is ordered by “time sorted expiry”.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the sorting module of Hobson into the sorting module of Kulkarni to produce an expected result of using timestamps for ttl to sort the data. The modification would be obvious because one of ordinary skill in the art would be motivated to create a sorted list for compaction using timestamp for ordered list.

As per claim 19, rejection for claim 18 is incorporated and further Kulkarni discloses The method of claim 18, wherein the particular record includes information about a topological change in application connectivity of the computing system, and wherein the particular TTL value indicates a timestamp after which the information is actionable (Kulkarni [0055: Describes an update step similar to the topological change and indication of actionable information is stored in the databases.]).

As per claim 21, rejection for claim 11 is incorporated and further Kulkarni discloses The computer readable medium of claim 11, wherein the particular record is indicative of an authentication challenge to a user device, the particular TTL value corresponding to a timeout for the authentication challenge (Kulkarni [0025: " However, because Cassandra is a NoSQL Database that uses the columnar data format, the values are stored as a column family where there may be many columns for each key. In addition, each column may have its own time-to-live (TTL) and timestamp.” Where “a timeout for the authentication” and “authentication challenge” are all simply descriptions of data and does not define any function.]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni as applied to further in view of Hofhansl, Hobson and further in view of Everhart (US 20180165441).
As per claim 20, rejection for claim 18 is incorporated and further Kulkarni discloses The method of claim 18, wherein the particular record includes data associated with a [multi-factor authentication] awaiting reception of an authentication factor, wherein the particular TTL value identifies a timeout period in which [reception of the authentication factor is to occur]; and further comprising, in response to determining that the reception has not occurred within the timeout period, performing an eviction of the particular record (Kulkarni [0018: Describes deletion of data using tombstones.]).
However, Kulkarni does not explicitly teach, but Everhart in an analogous art teaches:
multi-factor authentication and reception of the authentication factor is to occur (Everhart [0050: Describing multifactor authentication.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the authentication process of Everhart into the compactor module of Kulkarni to produce an expected result of using authentication process to execute a compaction operation. The modification would be obvious because one of ordinary skill in the art would be motivated to protect use of the device and integrity of data by limiting users who can manipulate data.

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bulkowski et al. (US 20170357687) – Describing data compaction and use of tombstones.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 11/17/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156